UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DARRELL J. HARPER,
Plaintiff,
V.  Civil Action No. 15-341 (UNA)
STATE OF TEXAS, .

Defendant.

MEMORANDUM OPINION

This matter is before the Court on plaintiffs application to proceed in forma pauperis and
his pro se complaint. The application will be granted and the complaint will be dismissed for
lack of subject matter jurisdiction.

The plaintiff purports to bring this action under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), against the State of Texas. Compl. at 1. He
claims that the State of Texas is so “tainted with Ku Klux Klan” that his conviction and sentence
in the Texas courts are unconstitutional. Id. at 2. He demands damages of $100,000,000.00. Id.

The Eleventh Amendment to the U.S. Constitution immunizes a state from suit in federal
court, unless immunity is waived. See College Sav. Bank v. Florida Prepaid Postsecondary
Educ. Expense Bd., 527 U.S. 666, 675—76 (1999); Keenan v. Washington Metro. Area Transit
Auth, 643 F. Supp. 324, 327—28 (D.D.C. 1986) (citing cases). A waiver is found “only where
stated ‘by the most express language or by such overwhelming implications from the test as
[will] leave no room for any other reasonable construction.’ ” Morris v. Washington Metro. Area
T ransitAuth., 781 F.2d 218, 221 (DC. Cir. 1986) (internal citations omitted). And because

Bivens creates a cause of action against federal officials shown to have violated an individual's

constitutional rights while acting under color of federal authority, it does not apply to state
action. For these reasons, the complaint will be dismissed for lack of subject matter jurisdiction.
See Fed. R. Civ. P. 12(h)(3) (requiring the court to dismiss an action “at any time” it determines

that subject matter jurisdiction is wanting). An Order is issued separately.

)l
DATE: Q/S/ﬂa’ g 22;) g g; - 
United States istrict Judge